Title: I. To John Adams, 28 December 1796
From: Jefferson, Thomas
To: Adams, John


                        
                            Dear Sir
                            Monticello Dec. 28. 1796.
                        
                        The public and the public papers have been much occupied lately in placing us in a point of opposition to each other. I trust with confidence that less of it has been felt by ourselves personally. In the retired canton where I am, I learn little of what is passing: pamphlets I see never; papers but a few; and the fewer the happier. Our latest intelligence from Philadelphia at present is of the 16th inst. but tho’ at that date your election to the first magistracy seems not to have been known as a fact, yet with me it has never been doubted. I knew it impossible you should lose a vote North of the Delaware, and even if that of Pensylvania should be against you in the mass, yet that you would get enough South of that to place your succession out of danger. I have never one single moment expected a different issue; and tho’ I know I shall not be believed, yet it is not the less true that I have never wished it. My neighbors, as my compurgators, could aver that fact, because they see my occupations and my attachment to them. Indeed it is possible that you may be cheated of your succession by a trick worthy the subtlety of your archfriend of New York, who has been able to make of your real friends tools to defeat their and your just wishes. Most probably he will be disappointed as to you; and my inclinations place me out of his reach. I leave to others the sublime delights of riding in the storm, better pleased with sound sleep and a warm birth below, with the society of neighbors, friends and fellow laborers of the earth, than of spies and sycophants. No one then will congratulate you with purer disinterestedness than myself. The share indeed which I may have had in the late vote, I shall still value highly, as an evidence of the share I have in the esteem of my fellow citizens. But while, in this point of view, a few votes less would be little sensible, the difference in the effect of a few more would be very sensible and oppressive to me. I have no ambition to govern men. It is a painful and thankless office. Since the day too on which you signed the treaty of Paris our horizon was never so overcast. I devoutly wish you may be able to shun for us this war by which our agriculture, commerce and credit will be destroyed. If you are, the glory will be all your own; and that your administration may be filled with glory and happiness to yourself and advantage to us is the sincere wish of one who tho’, in the course of our voyage thro’ life, various little incidents have happened or been contrived to separate us, retains still for you the solid esteem of the moments when we were working for our independance, and sentiments of respect and affectionate attachment.
                        
                            Th: Jefferson
                        
                     